Citation Nr: 1816088	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability to include plantar fasciitis and flat feet.

2.  Entitlement to service connection for right toe arthritis.

3.  Entitlement to a rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013, July 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was remanded in July 2016 and has been returned to the Board for review.


FINDINGS OF FACT

1.  A bilateral foot disability was not caused or aggravated by his military service and is not otherwise related to service.

2.  Right toe arthritis was not caused or aggravated by his military service and is not otherwise related to service.

3.  The Veteran's posttraumatic stress disorder is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for right toe arthritis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

3.  The criteria for a disability rating in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

The Board notes that following the most recent remand, VA made an attempt to schedule the Veteran for a VA examination in order to obtain current findings and information regarding his PTSD, bilateral foot, and right toe disabilities.  Unfortunately, the Veteran failed to report for the examination, and has not responded to requests for further information.  He has not provided a reason for these failures.

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Service Connection for Right Toe Arthritis and Bilateral Foot Disabilities

The Veteran contends that his current bilateral foot and right toe disabilities are related to military service.  He states that he injured the right big toe while crossing a stream and that it has been painful ever since.  He indicates that a foot disability is due to a hard landing in service.  He also attributes it to the service-connected onychomycosis disability.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In order to establish entitlement to service connection on this alternative secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).  Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, in this case, no chronic disease (arthritis) was identified during service. 

Here, the failure of the Veteran to appear for an updated VA examination, or to submit additional evidence and information regarding his claim for service connection, frustrates appellate review.  The Board must, under 38 C.F.R. § 3.655 (b), adjudicate the claim in light of the evidence of record, however.

In regard to first element of the Shedden/Wallin analysis, current disability, the Veteran was afforded a VA foot examination (other than flatfoot pes planus) in February 2013.  X-rays confirmed right great toe arthritis.  DBQ reports completed by a private examiner in March and April 2013 include diagnoses of bilateral plantar fasciitis, bilateral pes planus, and arthritis of the right great toe.  

In regard to the second element, service treatment records (STRs) do not show any treatment specifically for his right big toe (besides onychomycosis of the right big toe) or feet.  In a March 2013 statement, the Veteran pointed to several instances in which he hurt his right big toe and feet.  He also provided the dates of treatment.  However, while the record shows that the Veteran received treatment on those dates, he did not describe or complain of injuries of a musculoskeletal nature involving either his feet or right toe.  In December 1998 and March 1999, he referred to knee pain; in November 1999, he referred to knee pain; in April 2000, he referred to his knee and back pain; and in July 2000, he referred to low back pain and onychomycosis of the toenails.  Regardless, he is capable of describing and reporting symptoms such as pain during service.  Further, his reports are deemed consistent with the circumstances of his service.  See 38 U.S.C. § 1154.

In regard to his claim that his right toe and feet disabilities are secondary to onychomycosis of the right big toe, the Veteran is service connected for this disability.

Therefore, Veteran meets the first (current disability) and second (in-service injury/service connected disability) requirements of the Shedden and Wallin analyses.  The question then becomes whether his current claimed disabilities are attributable to the claimed injury he experienced in service or, instead, the result of other unrelated factors.  Establishing an injury in service does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Unfortunately, in this particular instance there is no competent and credible-evidence that provides this medical evidence.

Initially the Board notes, there is no indication the Veteran had arthritis to a compensable degree (meaning to at least 10-percent disabling) within this prescribed 1-year presumptive period following the conclusion of his service.  The October 2001 separation examination revealed normal feet and the Veteran failed to report any ongoing foot or toe problem.  In fact, the Veteran specifically denied that he experienced foot trouble.  Additionally, the Veteran has failed to provide any competent medical evidence evidencing a diagnosis of arthritis within a year of his discharge from service.  Thus service connection for arthritis of the right toe cannot be granted on a presumptive basis.  38 C.F.R. § 3.307 (a)(3), 3.309(a).  

It is additionally worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to his feet or arthritis of the right toe until approximately 2012, when the Veteran filed his claim, so for over 11 years after his military service ended.  Furthermore, the record contains private medical records dated in 2003 and 2004, however, the Veteran only referred to his skin problems that affected his feet and failed to report any musculoskeletal problems involving the feet until 2011.  The mere fact that there is no documentation of either condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

More importantly, the evidence of record does not include any medical statements or opinions that relate either the right toe arthritis or bilateral foot disabilities to military service.  The February 2013 VA examiner reported that the Veteran was seen during military service and he continues to have an issue with the right great toe and with a toenail disorder.  The examiner indicated that a claimed condition was as least likely as not incurred in or aggravated by military service.  The RO requested clarity, since this opinion was not clear as to 1) what disability the examiner was referring to, and 2) what factual basis the opinion was based on.  In a March 2013 addendum, the examiner indicated that he was referring to the Veteran's now service connected onychomycosis of the right big toe.  Furthermore, neither March nor April 2013 DBQs contain opinions as to the etiology of the bilateral foot and right toe disabilities.  

The only evidence of record that suggests the existence of and/or a causal relationship between the Veteran's claimed disability and service is the Veteran's statements.  However, his lay assertions are of little probative value and do not serve to establish service connection.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for right toe arthritis or bilateral foot disabilities to include plantar fasciitis and pes planus. 

As described above, the Veteran failed to report for the September 2016 VA examination, which was scheduled in order to determine a critical element of his claim (a causal relationship between the present disability and the disease or injury incurred or aggravated during service), and he has not provided good cause for failure to report for the examination.  Accordingly, entitlement to service connection for bilateral foot and right toe disabilities is not warranted.

Entitlement to a Higher Rating PTSD

The Veteran maintains that a higher rating is warranted for his psychiatric disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Service connection was granted for PTSD by the RO in a July 15, 2013, decision.  The RO assigned a 0 percent rating, effective March 13, 2012.  In an April 2014 rating action, the RO assigned a 30 percent evaluation, effective March 13, 2012.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to an increased rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The General Rating Formula for Mental Disorders provides a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The DSM-5 eliminated the GAF scores used in the DSM-IV: It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In order to provide a global measure of disability, the World Health Organization (WHO) Disability Assessment Schedule (WHODAS) is included, for further study, in Section III of DSM-5 (see the chapter "Assessment Measures").  The WHODAS is based on the International Classification of Functioning, Disability and Health (ICF) for use across all of medicine and health care.  Benson v. Shinseki, No. 12-3106, 2013 WL 6511510 (2013). 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Here, the failure of the Veteran to appear for an updated VA examination, or to submit additional evidence and information regarding his claim for a higher rating, frustrates appellate review.  The Board must, under 38 C.F.R. § 3.655 (b), adjudicate the claim in light of the evidence of record, however.

In reviewing the findings and history elicited on VA examination and treatment records through 2014, the Board finds that the disability picture attributable to the service-connected PTSD more nearly resembled the manifestations for a 30 percent evaluation.  Thus, the higher rating is not warranted.  38 C.F.R. § 4.7.  

The record shows that the Veteran underwent individual counseling with a social worker in 2011 for anger and anxiety.  He is currently under the care of a psychiatrist who he sees every 3 months for medication management (see June 2013 VA examination report).  PTSD questionnaires dated in January 2013 from the Veteran's private psychiatrist listed the Veteran's symptoms that included depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbance of mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting and panic attacks more than once a week.  The psychiatrist listed diagnoses of PTSD, panic disorder with agoraphobia, and depression NOS.  The examiner assigned a GAF score of 76, which under the DSM-IV reflects that, if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  The second PTSD questionnaire shows a GAF score of 65.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  The report reflects the symptomatology reported above.  

In regard to industrial impairment, the June 2013 VA examination report shows that after service discharge, the Veteran initially attempted to work for the local police department but was discharge during the probationary period.  He felt that it was due to issues with anger.  He then worked for a supermarket from 2004 to 2005.  He accepted a position with the city fire department.  He obtained an Associates Arts degree in Fire Science in 2009.  The examiner commented that the PTSD symptoms caused clinically significant distress or impairment in occupational functioning.  

In considering his social impairment, the June 2013 VA examination report includes the veteran's social history.  The Veteran has been once divorced, but remarried and currently raising two sons.  He has been involved with child protective services due to the use of a belt in disciplining his sons.  His spouse currently disciplines the children.  He drank alcohol twice a month and on those occasions he drank 1-3 beers.  The examiner found that the Veteran met the criteria for PTSD based on the suicide of his mother.  The Veteran endorsed several symptoms to include recurrent recollections of the stressor; markedly diminished interest or participation significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; and irritability or outburst of anger.  The examiner commented that the PTSD symptoms cause clinically significant distress or impairment in social functioning.  However, the Veteran's overall mental health functioning as indicated by the GAF of 72 falls into the range of transient symptomatology.  

In this case, the Veteran is fully employed, alert, oriented, and his sensorium was clear.  The VA psychologist in 2013 determined that while PTSD had been diagnosed the Veteran's symptoms were not severe enough to interfere with social functioning to require continuous medication.  For the most part, it appears that the Veteran is generally functioning independently, appropriately and effectively.  He exhibited anxiety and depression, but he is receiving treatment and there is no indication that his symptoms have increased.  When assessed for traumatic brain injury (TBI) residuals in September 2014, his conversation was not shown to be circumstantial, circumlocutory, stereotyped, illogical, obscure or irrelevant.  There was no psychomotor agitation or retardation.  He reported mild memory loss, in that, sometimes he can't recall a name to include his kids, problems word finding, lost objects, and forgets experienced events that are sometimes are not remindable.  However, his memory was not limited to retention of only highly learned tasks, much less marked by memory loss for close relatives, or his own occupation or name.

GAF scores of have ranged from 65 to 76.  These scores reflect evidence of mild symptoms.  GAF scores are not controlling, but must be accounted for as they represent the assessment of trained medical observers.    

The Veteran's judgment was noted to be mildly impaired at the September 2014 VA examination, but not considered inadequate.  His concentration and cognition were intact.  He did not report problems involving routine behavior, self-care, or conversation, nor did he neglect his personal appearance or hygiene.   There was no evidence of hallucinations or delusions.  He was well oriented, rather than disoriented.  He did not report any obsessional rituals.  While weekly panic attacks were reported, there was no evidence of near continuous panic, impaired impulse control, or near continuous depression.  The record demonstrates that throughout the pendency of this appeal, the Veteran described a positive relationship with his children and family.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule (while also being mindful of the holding in Mauerhan in that the presence of a specified quantity of symptoms in the rating schedule are not required for the assignment of a particular rating).  The Board notes that not one criterion listed for a 50 percent disability rating has been met, and also finds that the disability at issue is fully addressed by the rating criteria under which psychiatric disabilities are rated.  In this regard, the specific diagnostic criteria (with the Board again in this regard being mindful of the holding in Mauerhan) adequately address the whole of the Veteran's symptoms referable to his service-connected PTSD.  There are no additional symptoms of the service-connected disability at issue.  

In sum, in considering the overall record, the service-connected disability picture is shown to be more consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, approximating a 30 percent rating.  



ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for right toe arthritis is denied. 

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


